DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, claim 1 and similarly claims 8 and 15 recite “projecting the pedestrian onto the nearest lane to determine a lane direction at the projection”. In view of the specification and remaining claim language, it is technically unclear what “projecting” is. The term “projecting” in the sense that is used in the claim is not a known technical term. Is it an overlay on a display? Is it projecting or predicting a future trajectory in a lane? Furthermore, the limitation “determining a lane nearest the pedestrian” appears to be carried out by a perception module, which presumably contains image data (spec. ¶ 30) but it is unclear in view of the specification how the lane image data is combined with pedestrian module (308, Fig. 3A) data such that the pedestrian is projected onto the lane. In addition, the way the limitation is worded, it indicates that the projection may be onto a real world lane rather than a representation of a lane in data such as image data or a map causing additional indefiniteness. Furthermore it is unclear how projecting the pedestrian is what determines a lane direction. Projecting a pedestrian onto a lane does not have an obvious connection with determining a lane direction. Rather the specification indicates the ADV separately determines a traffic direction as the lane direction (spec. ¶ 45) at the point of projection such that it is unclear how the method is “projecting the pedestrian onto the nearest lane to determine a lane direction”. For example, traffic/lane direction could be carried out by the ADV without any projection step, per the specification. In addition, the limitation “the pedestrian locked to the lane direction” has improper antecedent characterization since a pedestrian locked to the lane direction is not previously recited, i.e., no locking determination or action occurs prior to this recitation. It is recommended to amend the claim language to clarify these issues. 
In addition, claims 1, 8 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for failing to interrelate essential elements of the invention as defined by applicant in the specification. “A claim which fails to interrelate essential elements of the invention as defined by applicant(s) in the specification may be rejected under 35 U.S.C. 112, second paragraph, for failure to point out and distinctly claim the invention.” See MPEP 2172.01; In re Venezia, 530 F.2d 956, 189 USPQ 149 (CCPA 1976); In re Collier, 397 F.2d 1003, 158 USPQ 266 (CCPA 1968).  Specifically, these claims recite “determining a heading direction for the pedestrian locked to the lane direction of the nearest lane based on a predetermined condition”. However, the specification indicates in order for a pedestrian to be locked in a lane direction, essential steps missing from the independent claims are required. For example, a positively recited determination of whether a predetermined condition is satisfied, i.e., “an angle between the actual heading direction of the pedestrian relative to a direction of the nearest lane is less than a predetermined threshold and the nearest lane is same or adjacent to a lane of the ADV” for example, as recited in claim 4, must occur before any locking determination can be made, whereas claim 1 merely recites the result “the pedestrian locked” without the essential intervening steps. See Spec. ¶¶ 46-47. For example, this citation indicates locking requires the essential steps of determining a lane direction, determining a heading direction of a pedestrian (claim 3) and then “if the heading difference is less than the predetermined threshold (e.g., 30 degrees), and ADV 101 is situated on the nearest lane (e.g., lane 531) or adjacent to the nearest lane (e.g., lane 532), ADV 101 locks a path projection for pedestrian 501 to follow the traffic direction of the nearest lane 531” (also recited in claim 4). To this point, claims 1, 8 and 15 are further indefinite since the limitation “determining a heading direction for the pedestrian locked to the lane direction of the nearest lane based on a predetermined condition” is unclear and indefinite since the limitation appears to indicate that the heading direction is determined after the pedestrian is locked and after the predetermined condition is decided. However, it is unclear if “heading direction” is referring to the “actual heading direction” or some other heading direction. In addition, claims 2 and 4 are rejected for improper antecedent characterization for reciting “the locked heading direction” when claim 1 merely recites “a heading direction”. The recitation of locking appears to modify a lane direction rather than a heading (“pedestrian locked to the lane direction”). 


Claim Interpretation and Contingent Limitations
Claims 1-20 contain various conditional limitations which include: 
claim 1 and similarly recited in claims 8 and 15: 
(1) “if the facing direction of the pedestrian is determined to be front or back facing,
determining a lane nearest to the pedestrian, projecting the pedestrian onto the nearest lane to determine a lane direction at the projection; and
determining a heading direction for the pedestrian locked to the lane direction of the nearest lane based on a predetermined condition” 

Claim 4, similarly 11 and 18:
(2) “the predetermined condition for determining the locked heading direction includes: 
an angle between the actual heading direction of the pedestrian relative to a direction of the nearest lane is less than a predetermined threshold and the nearest lane is same or adjacent to a lane of the ADV”

Claim 5, similarly 12 and 19:
(3) “wherein the locked heading direction is unlocked if the angle between the actual heading direction relative to the direction of the nearest lane is no longer less than the predetermined threshold or the nearest lane is no longer the same or adjacent to the lane of the ADV”
The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur.  See MPEP 2111.04, II.  Accordingly, a structure capable of performing the function of the above cited claim limitations (1) – (3) for system claims is sufficient to disclose the above cited claim limitations. See MPEP 2114.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  For example, for limitations (1)-(3) a structure, such as a processor recited in Applicants specification and in Nishi, capable of performing the functions following the underlined portions above, is sufficient to disclose the above cited claim limitations.
In addition, limitations (1) – (3) recite either computer processing steps carried out by a computing device or method steps that required a first step if a first condition happens and a second step if a second condition happens. 
With respect to conditional limitations in such cases, MPEP 2111.04 guides
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim 

Accordingly, Ex Parte Schulhauser applies to limitations (1) – (3). See MPEP 2111.04, II “contingent claims” ("[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed . . . [t]herefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met);").  
For example, the broadest reasonable interpretation of claim 1 and similarly 8 and 15, does not require:
“determining a lane nearest to the pedestrian, projecting the pedestrian onto the nearest lane to determine a lane direction at the projection; and determining a heading direction for the pedestrian locked to the lane direction of the nearest lane based on a predetermined condition” 
since the condition precedent is not required to be satisfied, i.e., the claims do not require that the facing direction of the pedestrian is determined to be front or back facing (i.e., if . . . determined). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4-5, 11-12 and 18-19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. For example, claim 1 does not require 
“determining a lane nearest to the pedestrian,
projecting the pedestrian onto the nearest lane to determine a lane direction at the
projection; and
determining a heading direction for the pedestrian locked to the lane direction of the
nearest lane based on a predetermined condition” since it is triggered only “if the facing direction of the pedestrian is determined to be front or back facing” and claims 4-5, 11-12 and 18-19 only further limit an optional claim limitation. In addition, claims 5, 12 and 19 further only consist of another conditional limitation that is also not required to occur. 



	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more. 
In sum, claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows.             
Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter). Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process. Therefore, we proceed to step 2A, Prong 1. 

Revised Guidance Step 2A – Prong 1
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability. 
Here, with respect to independent claims 1, 8 and 15, the claims recite the abstract idea of 
identifying a pedestrian based on one or more images captured by one or more image capturing devices of an autonomous driving vehicle (ADV); 
determining a facing direction of the pedestrian relative to the ADV as one of left/right side, front, or back; 
if the facing direction of the pedestrian is determined to be front or back facing, 
determining a lane nearest to the pedestrian, 
projecting the pedestrian onto the nearest lane to determine a lane direction at the projection; and
determining a heading direction for the pedestrian locked to the lane direction of the nearest lane based on a predetermined condition.  
These limitations fall within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, specifically, a mental process, that can be performed in the human mind since each of the above steps could alternatively be performed in the human mind or with the aid of pen and paper.  This conclusion follows from CyberSource Corp. v. Retail Decisions, Inc., where our reviewing court held that section 101 did not embrace a process defined simply as using a computer to perform a series of mental steps that people, aware of each step, can and regularly do perform in their heads. 654 F.3d 1366, 1373 (Fed. Cir. 2011); see also In re Grams, 888 F.2d 835, 840–41 (Fed. Cir. 1989); In re Meyer, 688 F.2d 789, 794–95 (CCPA 1982); Elec. Power Group, LLC v. Alstom S.A., 830 F. 3d 1350, 1354–1354 (Fed. Cir. 2016) (“we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category”). 
For example, a human could perform the recited limitations entirely mentally when viewing captured images including mentally determining a facing direction of a pedestrian, mentally determining a nearest lane, mentally projecting the pedestrian onto the nearest lane, which includes simply viewing the pedestrian in the nearest lane, and determining a heading direction and mentally locking the projection onto the lane, i.e., the specification states locking could be an assumption that the pedestrian will remain within a certain boundary associated with a heading direction. Spec. ¶26. In addition, per the conditional limitation section above, “determining a lane nearest to the pedestrian, projecting the pedestrian onto the nearest lane to determine a lane direction at the projection; and determining a heading direction for the pedestrian locked to the lane direction of the nearest lane based on a predetermined condition” are not required claim limitations. 
Furthermore, mental processes remain unpatentable even when automated to reduce the burden on the user of what once could have been done with pen and paper.  See CyberSource, 654 F.3d at 1375 (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.”).  
In addition, the limitation “determining a heading direction for the pedestrian locked to the lane direction of the nearest lane based on a predetermined condition” also recites the abstract idea of a mathematical concept in addition to being a mental process since the limitation invokes a “calculation”, i.e., Spec. ¶ 46 “ADV 101 calculates a heading difference between an actual heading direction 513”). See October 2019 Update: Subject Matter eligibility p. 3-4 “Mathematical Relationships” and “Mathematical Calculations” (“A mathematical relationship may be expressed in words or using mathematical symbols . . . [t]here is no particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word “calculating” in order to be considered a mathematical calculation. For example, a step of “determining” a variable or number using mathematical methods or “performing” a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation.”) citing Diamond v. Diehr, Gottschalk v. Benson, Parker v. Flook, and Burnett v. Panasonic Corp (“using a formula to convert geospatial coordinates into natural numbers”). 

Revised Guidance Step 2A – Prong 2

Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application. Claim 1 does not recite any hardware and tangentially recites input from “image capturing devices of an autonomous driving vehicle”. Claims 8 and 15 recite a generic processor and memory as additional elements. Here, the recited features of the abstract idea are being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See, e.g., MPEP §2106.05(f)).  This follows conclusion follows from the claim limitations which only recite a generic “non-transitory computer readable medium” outside of the abstract idea. 
In addition, merely “[u]sing a computer to accelerate an ineligible mental process does not make that process patent-eligible.”  Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Canada (U.S.), 687 F.3d 1266, 1279 (Fed. Cir. 2012); see also CLS Bank Int’l v. Alice Corp. Pty. Ltd., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) (“simply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.”), aff’d, 573 U.S. 208 (2014). Accordingly, the additional element of a controller does not transform the abstract idea into a practical application of the abstract idea. 
In addition, the limitation “images captured by one or more image capturing devices of an autonomous driving vehicle (ADV);” constitutes insignificant presolution activity that merely gathers data and, therefore, do not integrate the exception into a practical application.  See In re Bilski, 545 F.3d 943, 963 (Fed. Cir. 2008) (en banc), aff’d on other grounds, 561 U.S. 593 (2010) (characterizing data gathering steps as insignificant extra-solution activity); see also CyberSource, 654 F.3d at 1371–72 (noting that even if some physical steps are required to obtain information from a database (e.g., entering a query via a keyboard, clicking a mouse), such data-gathering steps cannot alone confer patentability); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).  Accord Guidance, 84 Fed. Reg. at 55 (citing MPEP § 2106.05(g)). 
In addition, the additional elements merely generally link the limitations to autonomous vehicle environment (e.g., “images captured by one or more image capturing devices of an autonomous driving vehicle (ADV);” claim 1)
Revised Guidance Step 2B
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). Here, the additional elements, such as a generic processor and memory do not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming (See, e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. See, e.g., MPEP §2106.05 I.A; Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”).  Thus, these elements, taken individually or together, do not amount to “significantly more” than the abstract ideas themselves.
The additional elements of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis. None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed.
The elements of the instant process steps when taken in combination do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of an electronic device itself which implements the abstract idea (e.g., the general purpose computer and/or the computer system which implements the process are not made more efficient or technologically improved); the claims do not perform a transformation or reduction of a particular article to a different state or thing (i.e., the claims do not use the abstract idea in the claimed process to bring about a physical change. See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (e.g., “e.g., “images captured by one or more image capturing devices of an autonomous driving vehicle (ADV)” claim 1). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20190283746 to Shalev et al. (Shalev) in view of U.S. Patent Application Publication No. 20210245744 to Mangalam et al. (Mang). 
With respect to claims 1, 8 and 15, Shalev discloses a computer-implemented method to predict a heading of a pedestrian (¶ 281 “the trajectory of a pedestrian (based on a heading direction and speed) may be monitored relative to the projected trajectory of the host vehicle”), comprising: 
identifying a pedestrian based on one or more images captured by one or more image capturing devices of an autonomous driving vehicle (ADV); 
(¶ 8 “analyze the plurality of images to identify at least one pedestrian in the environment of the host vehicle”)
determining a facing direction of the pedestrian relative to the ADV as one of left/right side, front, or back, if the facing direction of the pedestrian is determined to be front or back facing, 
(¶ 11 “determine, based on analysis of the at least one of the plurality of images and based on the identification of the eyes of the at least one pedestrian in the at least one of the plurality of images, a looking direction of the at least one pedestrian . . . if . . . looking in the direction of the vehicle, determine a first navigational action . . . if . . . looking in a direction other than toward host vehicle . . . second navigational action”). 
determining a lane1 nearest to the pedestrian, 
(¶ 525 detecting . . . crosswalks, lane markings . . . pedestrians”; ¶ 20 “determine whether a pedestrian is in a vicinity of the identified crosswalk”; lane as buffer zone associated with sidewalk and pedestrian: ¶ 284--286 captured image 1201 may reveal a curb 1213, a pedestrian 1215 . . . each of these may be associated with one or more hard constraints. For example, curb 1213 may be associated with a static constraint that prohibits the host vehicle from navigating into the curb or past the curb and onto a sidewalk 1214. Curb 1213 may also be associated with a road harrier envelope that defines a distance (e.g., a buffer zone) extending away from (e.g., by 0.1 meters, 0.25 meters, 0.5 meters, 1 meter, etc.) and along the curb . . . Pedestrian 1215 may be associated with a pedestrian envelope that defines a buffer zone 1216; FIG. 29-30 and corresponding description; FIG. 32 depicting detected lanes and pedestrian associated with right hand lane; 434 “when the pedestrian is standing on a sidewalk next to a crosswalk”)
projecting2 the pedestrian onto the nearest lane to determine a lane direction at the projection; and
(i.e., path of pedestrian is projected onto nearest lane, right hand lane FIG. 32, wherein the lane directions of the roadway or north and south; ¶ 467 “For examiner, direction determination module 2806 may determine that a passenger is facing due west and the host vehicle is headed due north”; ¶ 468 “ sensed facing direction of the pedestrian relative to the host vehicle”; 484 “determine if the pedestrian is determined to be moving in a direction that intersects with an anticipated travel direction of the host vehicle”; 490 “determine that the pedestrian has moved along a vector from a location associated with pedestrian 3210a to a location associated with pedestrian 3210b . . . the vector may be projected to determine whether the moving direction intersects with the anticipated travel direction of the host vehicle”)
determining a heading direction for the pedestrian based on a predetermined condition 
(FIG. 26-27, 29-30, 32-33 and corresponding description; ¶¶ 442-497 including 442 calculate movement cone of vehicle and of pedestrian, respective angles “Eye identification module 2504 may determine that the eyes are looking towards a host vehicle when the looking direction intersects with a side of the cone at an angle less than a threshold (e.g., less than 90 degrees, less than 45 degrees, or the like) . . . identification module 2504 may calculate a cone including the at least one pedestrian, e.g., at the apex or at another location within the cone and having an axis from the at least one pedestrian to the host vehicle. The cone may have an angle of 90 degrees or less, 45 degrees or less, or the like. Eye identification module 2502 may determine that the eyes are looking towards a host vehicle when the looking direction falls within the cone”; 456 “determine the at least one pedestrian to be looking in a direction of the host vehicle if the determined looking direction of the pedestrian falls within a cone intersecting the host vehicle and defined by an angle of 90 degrees or less, 45 degrees or less, or the like” wherein the buffer zone of the pedestrian lane movement is altered depending on the condition of the intersecting cones, i.e., a second navigational action, ¶ 458 “the second navigational action may include a larger pedestrian buffer zone”; ¶ 467-468 “based on an analysis of at least of the plurality of images and a sensed facing direction, whether the pedestrian is facing a direction that intersects with an anticipated travel direction of the host vehicle. Direction determination module 2806 may compare an anticipated trajectory of the host vehicle . . . planned path of the host vehicle and the direction that a pedestrian is facing to calculate a likelihood that the two will intersect . . . direction determination module may determine a point along the facing direction that the pedestrian is expected to be located at the time of likely intersection. In some embodiments, direction determination module 2806 may determine a facing direction relative to geographical coordinated and/or cardinal directions. For examiner, direction determination module 2806 may determine that a passenger is facing due west and the host vehicle is headed due north . .  .if the pedestrian is determined to be facing in a direction that does not intersects with an anticipated travel direction of the host vehicle, navigational response module 2808 may determine a second navigational action for the host vehicle” (including unlocking buffer zone))
(¶ 479 when a pedestrian is determined to be moving in a direction that crosses an anticipated travel direction of the host vehicle, the navigation system may determine a first navigational response (i.e., modify pedestrian/ sidewalk buffer zone). When a pedestrian is determined to be moving in a direction that does not cross an anticipated travel direction of the host vehicle, the navigation system may determine a second navigational response (i.e., keep pedestrian / sidewalk buffer zone); 484 Determining a moving direction, may include analyzing one or more attributes of the pedestrians. The one or more attributes may include a change in position relative to a point of reference or a plurality of reference points. In some embodiments, moving direction module 3106 may determine that a pedestrian has moved to a location proximal to a street crossing. In other embodiments, moving direction module 3106 may determine that a pedestrian is moving towards a location distal to the host vehicle.”; 485 “calculate a likelihood they will intersect; 
(490 “environment of the host vehicle traveling in lane along an anticipated travel direction. In some embodiments, the at least one processing device may implement image analysis module 3102 to analyze the image, and pedestrian identification module 3104 may identify a pedestrian 3210b. Moving direction module 3106 may determine that the pedestrian 3210b was previously identified in a previously captured image as pedestrian 3210a. Based on this information, moving direction module 3106 may determine that the pedestrian has moved along a vector from a location associated with pedestrian 3210a to a location associated with pedestrian 3210b. The vector may be projected to determine whether the moving direction intersects with the anticipated travel direction of the host vehicle. A determination of whether a region of intersection exists may be used to determine a navigational action. For example, region of intersection 3220 may be used to determine a first navigational action for the host vehicle”; 495 “analyze the attributes of the one or more identified pedestrian and compare with a relative location in a previously captured image. The change in relative location may be analyzed to determine a moving direction”) 
With respect to the limitation “determining a heading direction for the pedestrian locked3 to the lane direction of the nearest lane based on a predetermined condition” as best understood in view of the 112b rejections, it is unclear if Shalev discloses a pedestrian locked to a lane direction. The specification indicates locking can be an assumption that the pedestrian will remain within a certain boundary associated with a heading direction. Spec. ¶26. 
However, locking a pedestrian to a lane direction was known to a PHOSITA at the time of effective filing. For example, Mang, from the same field of endeavor, discloses locking a heading direction of a pedestrian to a lane direction of the nearest lane, i.e., FIG.  1 shown below:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Wherein pedestrian 30 is locked into adjacent lane 14 (sidewalk) which is adjacent to the lane of vehicle 100, and pedestrian 30 is facing the vehicle. The trajectory of the pedestrian 30 and lane direction of the pedestrian are also shown projected onto lane 30. The purpose of locking the pedestrian to lane 14 is based off of assumptions that pedestrians will normally stay within the bounds of lanes such as sidewalks/ Mang further discloses determining a condition as to whether the pedestrian will exit the lane (FIG. 1-2 and 5; ¶¶ 17 “determine exit points of the pedestrians from a scene based on the trajectory of the pedestrians . . . predict the paths the pedestrians will take based on the exit points and at least one scene element . . . the scene element could be a sidewalk . . . most likely the pedestrian will utilized the sidewalk to reach the exit point . . . predicting the path the pedestrian may take, the system may consider scene elements in determining the predicted path”); 19-20 “pedestrian prediction system 170 which, as will be explained later, can determine the movement of one or more pedestrians within the scene 10. In this example, the vehicle 100 is traveling along a road 12. The road 12 is flanked by sidewalks 14 and 16. The sidewalks 14 and 16 may be sidewalks that allow pedestrians, bicyclists, and other nonautomotive related items to travel thereon. . . pedestrian 30 is traveling along sidewalk 14”; 21 “predict future exit points 26 and 36 of the pedestrians 20 and 30, respectively, from the scene 10”; 21 “predict future exit points 26 and 26 of the pedestrians 20 and 30 . . . based on the trajectory 22 and one or more elements within the scene 10 . . . pedestrian 20 will exit the scene 10 at future exit point 26 based on the trajectory 22 which leads to the sidewalk 16, which is likely to be utilized by the pedestrian 20”; 22 “adjust the paths 24 and 24 of the pedestrians . . . predict the movement of the pedestrians”; 32-33; 34 “scene elements can include . . . road 12 as well as sidewalks 14 and 16 . . . it is generally understood pedestrians . . . will generally utilize sidewalks . . . and follow the rules of the road . . . mixed density network 244 may determine based on the trajectory 32 of the pedestrian 30 that the pedestrians 30 is likely to continue walking down the sidewalk 14 and exit the scene 10 at future exit point 36 . . . path planning module plans human like trajectories or paths for pedestrians . . . predicted by the exit point prediction module”; 47; 49; using fused map data of lanes/ roads/ etc. ¶¶ 54-56)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to implement the pedestrian locking to a path disclosed by Mang, in the system of Shalev, in view of their combined teachings such that the heading direction of pedestrians are locked to the lane direction of the nearest lane (i.e., Mang, FIG. 1, corresponding description), based on the predetermined conditions disclosed by Shalev, i.e., the movement direction, eye gaze direction, pedestrian cone, do not deviate from the planned path (i.e., do not intersect with a vehicle lane) in order to provide a system that has reduced calculations of potential pedestrian movement on a limited processing platform such as a vehicle processor by utilizing inputs of normal human path behavior to offload some intensive pedestrian prediction calculations (i.e., Mang, ¶49 “In addition to these inputs, other inputs could also be utilized by the path planning module 256, such as rules of the road. For example, it is generally assumed that pedestrians will follow the rules of the road such as utilizing appropriate locations to cross the road 12, use of sidewalks”). 

With respect to claims 2, 9 and 16 Shalev in view of Mang disclose predicting a path followed by the pedestrian based on the locked heading direction of the pedestrian; and 
(i.e., Mang, 34, FIG. 2)
(Shalev as modified by Mang, FIG. 26-27, 29-30, 32-33 and corresponding description; ¶¶ 442-497, cited above) 
generating a trajectory to control the ADV based on the predicted path.  
(Mang, ¶ 69 “the processor(s) 110, the pedestrian prediction system 170, and/or the autonomous driving module(s) 160 can be in communication to send and/or receive information from the various vehicle systems 140 to control the movement, speed, maneuvering, heading, direction, etc. of the vehicle 100”; 51 “Once the paths 24 and 34 have been adjusted by the adjustment module 258, the trajectory paths may be outputted to one or more vehicle systems or subsystems, such as the autonomous driving module(s) 160, as indicated in step 310.”)
(Shalev as modified by Mang, FIG. 26-27, 29-30, 32-33 and corresponding description; ¶¶ 442-497, cited above) 

	With respect to claims 3, 10 and 17 Shalev in view of Mang disclose determining an actual heading direction of the pedestrian based on a three-dimensional (3D) point cloud image produced by a light detection and ranging (LIDAR) device.  
(Shalev as modified by Mang, FIG. 26-27, 29-30, 32-33 and corresponding description; ¶¶ 442-497, cited above, particular section starting with ¶ 478 entitled “navigation based on moving direction and speed of a pedestrian” and FIG. 32-33; ¶¶ 3 lidar; 107 depth information from lidar; 158 3D reconstruction; 173 3D map)
(Mang, ¶¶ 41 three-dimensional meshes; 57 lidar; 64 lidar)

	With respect to claims 4-5, 11-12 and 18-19, these claims do not require further limitations since they depend on an optional claim limitation, i.e., the predetermined condition is not required to occur as discussed above in the 112(d) rejection. In addition, claims 5, 12, and 19 do not include additional required limitations since all limitations are conditional upon a condition that is not required to occur (i.e., the angle between the actual heading direction relative to the direction of the nearest lane is no longer less than the predetermined threshold or the nearest lane is no longer the same or adjacent to the lane of the ADV). Accordingly, these claims are rejected on the basis of their dependency. 
	
However, with respect to claims 4, 11 and 18 Shalev in view of Mang disclose the predetermined condition for determining the locked heading direction includes: 
an angle between the actual heading direction of the pedestrian relative to a direction of the nearest lane is less than a predetermined threshold and the nearest lane is same or adjacent to a lane of the ADV.  
(Shalev as modified by Mang, FIG. 32-33; wherein if the heading direction of the pedestrian does not intersect the vehicle travel lane parallel with the pedestrian travel lane, a pedestrian/ sidewalk buffer envelope is not modified, if it does intersect, the pedestrian/ sidewalk buffer envelope is modified: (FIG. 26-27, 29-30, 32-33 and corresponding description; ¶¶ 442-497 including 442 calculate movement cone of vehicle and of pedestrian, respective angles “Eye identification module 2504 may determine that the eyes are looking towards a host vehicle when the looking direction intersects with a side of the cone at an angle less than a threshold (e.g., less than 90 degrees, less than 45 degrees, or the like) . . . identification module 2504 may calculate a cone including the at least one pedestrian, e.g., at the apex or at another location within the cone and having an axis from the at least one pedestrian to the host vehicle. The cone may have an angle of 90 degrees or less, 45 degrees or less, or the like. Eye identification module 2502 may determine that the eyes are looking towards a host vehicle when the looking direction falls within the cone”; 456 “determine the at least one pedestrian to be looking in a direction of the host vehicle if the determined looking direction of the pedestrian falls within a cone intersecting the host vehicle and defined by an angle of 90 degrees or less, 45 degrees or less, or the like” wherein the buffer zone of the pedestrian lane movement is altered depending on the condition of the intersecting cones, i.e., a second navigational action, ¶ 458 “the second navigational action may include a larger pedestrian buffer zone”; ¶ 467-468 “based on an analysis of at least of the plurality of images and a sensed facing direction, whether the pedestrian is facing a direction that intersects with an anticipated travel direction of the host vehicle. Direction determination module 2806 may compare an anticipated trajectory of the host vehicle . . . planned path of the host vehicle and the direction that a pedestrian is facing to calculate a likelihood that the two will intersect . . . direction determination module may determine a point along the facing direction that the pedestrian is expected to be located at the time of likely intersection. In some embodiments, direction determination module 2806 may determine a facing direction relative to geographical coordinated and/or cardinal directions. For examiner, direction determination module 2806 may determine that a passenger is facing due west and the host vehicle is headed due north . .  .if the pedestrian is determined to be facing in a direction that does not intersects with an anticipated travel direction of the host vehicle, navigational response module 2808 may determine a second navigational action for the host vehicle” (including unlocking buffer zone))
(¶ 479 when a pedestrian is determined to be moving in a direction that crosses an anticipated travel direction of the host vehicle, the navigation system may determine a first navigational response (i.e., modify pedestrian/ sidewalk buffer zone). When a pedestrian is determined to be moving in a direction that does not cross an anticipated travel direction of the host vehicle, the navigation system may determine a second navigational response (i.e., keep pedestrian / sidewalk buffer zone); 484 Determining a moving direction, may include analyzing one or more attributes of the pedestrians. The one or more attributes may include a change in position relative to a point of reference or a plurality of reference points. In some embodiments, moving direction module 3106 may determine that a pedestrian has moved to a location proximal to a street crossing. In other embodiments, moving direction module 3106 may determine that a pedestrian is moving towards a location distal to the host vehicle.”; 485 “calculate a likelihood they will intersect; 
(490 “environment of the host vehicle traveling in lane along an anticipated travel direction. In some embodiments, the at least one processing device may implement image analysis module 3102 to analyze the image, and pedestrian identification module 3104 may identify a pedestrian 3210b. Moving direction module 3106 may determine that the pedestrian 3210b was previously identified in a previously captured image as pedestrian 3210a. Based on this information, moving direction module 3106 may determine that the pedestrian has moved along a vector from a location associated with pedestrian 3210a to a location associated with pedestrian 3210b. The vector may be projected to determine whether the moving direction intersects with the anticipated travel direction of the host vehicle. A determination of whether a region of intersection exists may be used to determine a navigational action. For example, region of intersection 3220 may be used to determine a first navigational action for the host vehicle”; 495 “analyze the attributes of the one or more identified pedestrian and compare with a relative location in a previously captured image. The change in relative location may be analyzed to determine a moving direction”) 

With respect to claims 5, 12 and 19 Shalev in view of Mang disclose the locked heading direction is unlocked if the angle between the actual heading direction relative to the direction of the nearest lane is no longer less than the predetermined threshold or the nearest lane is no longer the same or adjacent to the lane of the ADV.  
(Shalev as modified by Mang, FIG. 32-33; wherein if the heading direction of the pedestrian does not intersect the vehicle travel lane parallel with the pedestrian travel lane, a pedestrian/ sidewalk buffer envelope is not modified, if it does intersect, the pedestrian/ sidewalk buffer envelope is modified: (FIG. 26-27, 29-30, 32-33 and corresponding description; ¶¶ 442-497 including 442 calculate movement cone of vehicle and of pedestrian, respective angles “Eye identification module 2504 may determine that the eyes are looking towards a host vehicle when the looking direction intersects with a side of the cone at an angle less than a threshold (e.g., less than 90 degrees, less than 45 degrees, or the like) . . . identification module 2504 may calculate a cone including the at least one pedestrian, e.g., at the apex or at another location within the cone and having an axis from the at least one pedestrian to the host vehicle. The cone may have an angle of 90 degrees or less, 45 degrees or less, or the like. Eye identification module 2502 may determine that the eyes are looking towards a host vehicle when the looking direction falls within the cone”; 456 “determine the at least one pedestrian to be looking in a direction of the host vehicle if the determined looking direction of the pedestrian falls within a cone intersecting the host vehicle and defined by an angle of 90 degrees or less, 45 degrees or less, or the like” wherein the buffer zone of the pedestrian lane movement is altered depending on the condition of the intersecting cones, i.e., a second navigational action, ¶ 458 “the second navigational action may include a larger pedestrian buffer zone”; ¶ 467-468 “based on an analysis of at least of the plurality of images and a sensed facing direction, whether the pedestrian is facing a direction that intersects with an anticipated travel direction of the host vehicle. Direction determination module 2806 may compare an anticipated trajectory of the host vehicle . . . planned path of the host vehicle and the direction that a pedestrian is facing to calculate a likelihood that the two will intersect . . . direction determination module may determine a point along the facing direction that the pedestrian is expected to be located at the time of likely intersection. In some embodiments, direction determination module 2806 may determine a facing direction relative to geographical coordinated and/or cardinal directions. For examiner, direction determination module 2806 may determine that a passenger is facing due west and the host vehicle is headed due north . .  .if the pedestrian is determined to be facing in a direction that does not intersects with an anticipated travel direction of the host vehicle, navigational response module 2808 may determine a second navigational action for the host vehicle” (including unlocking buffer zone))
(¶ 479 when a pedestrian is determined to be moving in a direction that crosses an anticipated travel direction of the host vehicle, the navigation system may determine a first navigational response (i.e., modify pedestrian/ sidewalk buffer zone). When a pedestrian is determined to be moving in a direction that does not cross an anticipated travel direction of the host vehicle, the navigation system may determine a second navigational response (i.e., keep pedestrian / sidewalk buffer zone); 484 Determining a moving direction, may include analyzing one or more attributes of the pedestrians. The one or more attributes may include a change in position relative to a point of reference or a plurality of reference points. In some embodiments, moving direction module 3106 may determine that a pedestrian has moved to a location proximal to a street crossing. In other embodiments, moving direction module 3106 may determine that a pedestrian is moving towards a location distal to the host vehicle.”; 485 “calculate a likelihood they will intersect; 
(490 “environment of the host vehicle traveling in lane along an anticipated travel direction. In some embodiments, the at least one processing device may implement image analysis module 3102 to analyze the image, and pedestrian identification module 3104 may identify a pedestrian 3210b. Moving direction module 3106 may determine that the pedestrian 3210b was previously identified in a previously captured image as pedestrian 3210a. Based on this information, moving direction module 3106 may determine that the pedestrian has moved along a vector from a location associated with pedestrian 3210a to a location associated with pedestrian 3210b. The vector may be projected to determine whether the moving direction intersects with the anticipated travel direction of the host vehicle. A determination of whether a region of intersection exists may be used to determine a navigational action. For example, region of intersection 3220 may be used to determine a first navigational action for the host vehicle”; 495 “analyze the attributes of the one or more identified pedestrian and compare with a relative location in a previously captured image. The change in relative location may be analyzed to determine a moving direction”). 

With respect to claims 6, 13 and 20 Shalev in view of Mang disclose wherein the one or more image capturing device includes a camera device or a light detection and ranging (LIDAR) device, 
wherein the facing direction of the pedestrian is determined by the camera device and the actual heading direction of the pedestrian is determined by the LIDAR device.  
(Shalev as modified by Mang, FIG. 26-27, 29-30, 32-33 and corresponding description; ¶¶ 442-497, cited above, particular section starting with ¶ 478 entitled “navigation based on moving direction and speed of a pedestrian” and FIG. 32-33; ¶¶ 3 lidar; 107 depth information from lidar; 158 3D reconstruction; 173 3D map)
(Mang, ¶¶ 41 three-dimensional meshes; 57 lidar; 64 lidar)
(Shalev, ¶¶ 442 images from camera determine facing direction; 460-477 section entitled “Navigation Based on Sensed Facing Direction of a Pedestrian”; 478-497 section entitled “Navigation Based on Moving Direction and Speed of a Pedestrian”)

With respect to claims 7 and 14, Shalev in view of Mang disclose wherein the facing direction of the pedestrian is determined based on a two-dimensional (2D) point cloud image produced by a LIDAR device.  
	(Shalev, ¶ 464 “he camera may include at least one of image capture device 122, image capture device 124, and image capture device 126, as described above. In some embodiments, processing unit 110 may combine information from a set of images with additional sensory information e.g., information from radar, lidar, etc.) to perform the image analysis”; 460-477 section entitled “Navigation Based on Sensed Facing Direction of a Pedestrian”)

Citation of Prior Art
20170057497 is cited to disclose, FIG. 2 ¶ 17 angle between heading (sidewalk direction) relative to direction of lane is less than threshold, means the angle of trajectory is within sidewalk. 
Caution area superimposed with sidewalk is changed to be outside of sidewalk (unlocked) when heading direction of pedestrian 32E intersects with travel path 34 of vehicle coinciding with lane 34e adjacent to sidewalk (¶ 27), travel path 34 is a road lane (¶ 14); 
Same for motion vector 32D (¶ 23)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 No limiting definition is provided for “lane”. The specification indicates a lane could be an area the pedestrian is located or adjacent to the pedestrian such as a road path, sidewalk bike line, road boundary or road shoulder (spec. ¶ 40), an island (¶41), a predicted path (¶43). 
        2 No limiting definition is provided for “projecting”. 
        3 No limiting definition is provided for locking. The specification indicates locking could be an assumption that the pedestrian will remain within a certain boundary associated with a heading direction. Spec. ¶26. It can also mean limiting a predicted path/ trajectory of a pedestrian to follow a particular lane. Spec. ¶ 43.